Citation Nr: 1114816	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joe G. Durrett, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to December 1970 and reportedly from October 1965 to October 1967.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.  In that decision, the agency of original jurisdiction (AOJ) denied a claim for service connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

In March 2011, the Veteran requested a personal "live" Travel Board hearing through his attorney representative.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  On remand, the Veteran should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his attorney representative.  After a hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

